DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification: Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 3, the claim recites the limitation “RRC” that needs to be spelled out.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-10, 12, 14 and 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2020/0267753, “Adjakple”) in view of Chen et al. (US 2020/0367109, “Chen”).
Examiner’s note: in what follows, references are drawn to Adjakple unless otherwise mentioned.
Adjakple discloses “Radio Interface Protocol Architecture Aspects, Quality of Service (QOS), and Logical Channel Prioritization for 5G New Radio” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a terminal device that performs communication using at least any of network slices ([0004] “The grant of resources may also include power control information for uplink transmission, and an indication or resources for uplink ACK/NACK transmission” See below citations for network slices.), the terminal device comprising: 
a control unit ([0361 and Fig. 52B] “FIG. 52B is a block diagram of an example apparatus or device configured for wireless communications in accordance with the embodiments illustrated herein, such as for example, a WTRU 102. As shown in FIG. 52B, the example WTRU 102 may include a processor 118”) configured to report information to a communication control device ([0004] “a given UE can prioritize network slices, physical layer (PHY) numerologies, and logical channels for resource allocation based on grants assigned to the UE by the network. Further, the UE may provide feedback to assist the network in resource grants allocation.”), the information being used to determine resource allocation to a network slice used by the terminal device ([0004] “an apparatus, for instance a UE, receives a grant of resources from a network node connected to the apparatus via a network, wherein the grant of resources stipulates how data from one or more nodes can be sent uplink in the network.”, and “the apparatus distributes the grant of resources to one network slice of the plurality of network slices.”), the communication control device controlling the plurality of network slices (See Fig. 8 for the 3GPP network with multiple network slicing, and [0074]. As an example, [0074] “the Radio Access Network (RAN) may need specific functionality to support multiple slices or to support partitioning of resources for different network slices.” Adjakple describes controlling resource grants, but does not specifically describe a core network node controlling network slices. This will be discussed in view of Chen.).

the communication control device controlling the plurality of network slices ([0086 and Fig. 2-Fig. 4] “receiving the network-slice information from a core-network node, an access-network node, and/or a network administration-and-management entity”, and See [0074] “the network-slice information includes at least one of following: network-slice available (remaining) resource information; network-slice quality-of-service information; network-slice networking information …”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Adjakple by using the features of Chen in order to maximize network-resource sharing by managing network slices such that “a method of processing a network slice and an access-network node, so as to solve problems of performing awareness and interaction of slice information at a RAN side” [Chen, 0004]. 

Regarding claim 9, a communication control device that controls a plurality of network slices (See Fig. 8 for the 3GPP network with multiple network slicing, and [0074]. As an example, [0074] “the Radio Access Network (RAN) may need specific functionality to support multiple slices or to support partitioning of resources for different network slices.” Adjakple describes controlling resource grants, but does not specifically describe a core network node controlling network slices. This will be discussed in view based on grants assigned to the UE by the network.”) to a network slice used by a terminal device ([0004] “an apparatus, for instance a UE, receives a grant of resources from a network node connected to the apparatus via a network, wherein the grant of resources stipulates how data from one or more nodes can be sent uplink in the network.”, and “the apparatus distributes the grant of resources to one network slice of the plurality of network slices.”) that performs communication using at least any of the network slices ([0004] “The grant of resources may also include power control information for uplink transmission, and an indication or resources for uplink ACK/NACK transmission”), on the basis of information that is reported from the terminal device ([0004] “the UE may provide feedback to assist the network in resource grants allocation.”) and that is used to determine resource allocation to the network slice used by the terminal device ([0004] “an apparatus, for instance a UE, receives a grant of resources from a network node connected to the apparatus via a network, wherein the grant of resources stipulates how data from one or more nodes can be sent uplink in the to one network slice of the plurality of network slices.”).
It is noted that while disclosing resource grants and network slices associated with the resource grants, Adjakple does not specifically teach about a network node controlling network slices. It, however, had been known before the effective filing date of the instant application as shown by Chen as follows;
a communication control device that controls a plurality of network slices ([0086 and Fig. 2-Fig. 4] “receiving the network-slice information from a core-network node, an access-network node, and/or a network administration-and-management entity”, and See [0074] “the network-slice information includes at least one of following: network-slice available (remaining) resource information; network-slice quality-of-service information; network-slice networking information …”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Adjakple by using the features of Chen in order to maximize network-resource sharing by managing network slices such that “a method of processing a network slice and an access-network node, so as to solve problems of performing awareness and interaction of slice information at a RAN side” [Chen, 0004].

Regarding claim 14, a base station that provides a radio communication service to a terminal device that performs communication using at least any of network slices, the base station comprising: a control unit ([0398 and Fig. 52F] “FIG. 52F is a block diagram of an exemplary computing system 90 in which one or more apparatuses of the receives a grant of resources from a network node connected to the apparatus via a network, wherein the grant of resources stipulates how data from one or more nodes can be sent uplink in the network.”, and “the apparatus distributes the grant of resources to one network slice of the plurality of network slices.”), the communication control device controlling the plurality of network slices (See Fig. 8 for the 3GPP network with multiple network slicing, and [0074]. As an example, [0074] “the Radio Access Network (RAN) may need specific functionality to support multiple slices or to support partitioning of resources for different network slices.” Adjakple describes controlling resource grants, but does not specifically describe a core network node controlling network slices. This will be discussed in view of Chen.).
It is noted that while disclosing resource grants and network slices associated with the resource grants, Adjakple does not specifically teach about a network node controlling network slices. It, however, had been known before the effective filing date of the instant application as shown by Chen as follows;

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Adjakple by using the features of Chen in order to maximize network-resource sharing by managing network slices such that “a method of processing a network slice and an access-network node, so as to solve problems of performing awareness and interaction of slice information at a RAN side” [Chen, 0004].

Regarding claim 25, it is a method claim corresponding to the method claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 26, it is a method claim corresponding to the method claim 9, and is therefore rejected for the similar reasons set forth in the rejection of claim 9.

Regarding claim 27, it is a method claim corresponding to the method claim 14, and is therefore rejected for the similar reasons set forth in the rejection of claim 14.

With respect to dependent claims:
Regarding claims 2 and 10, the terminal device according to claim 1 and the communication control device according to claim 9, respectively, wherein the information used to determine resource allocation to the network slice used by the terminal device includes first information for predicting traffic that may occur in the network slice used by the terminal device ([0004] “The feedback may include, for example, new buffer status reporting options, new power head room reporting options, and new scheduling request options. In an example, an apparatus, for instance a UE, receives a grant of resources from a network node connected to the apparatus via a network, wherein the grant of resources stipulates how data from one or more nodes can be sent uplink in the network.”, and [0101] “buffer status reporting may be used to provide the serving eNB with information about the amount of data available for transmission in the UL buffers”).

Regarding claims 4 and 12, the terminal device according to claim 1 and the communication control device according to claim 9, respectively, wherein the information used to determine resource allocation to the network slice used by the terminal device includes second information indicating a measurement result of performance of the network slice used by the terminal device ([0094] “a scheduler in LTE makes use of the QoS configuration from the core network and input from the UE, such as the Buffer Status Report (BSR) from the UE, Power Headroom Report (PHR), and the Channel State Indicator (CSI), to make scheduling decision and provide QoS differentiation for downlink traffic as well as uplink traffic”).


Regarding claim 5, the terminal device according to claim 4, wherein the second information includes information on a measurement result of performance of a segment for which the terminal device serves as one end among a plurality of segments included in the network slice used by the terminal device ([0094] “a scheduler in LTE makes use of the QoS configuration from the core network and input from the UE, such as the Buffer Status Report (BSR) from the UE, Power Headroom Report (PHR), and the Channel State Indicator (CSI), to make scheduling decision and provide QoS differentiation for downlink traffic as well as uplink traffic”, and [0154] “Referring to FIG. 34, an example architecture is shown in which the L2 structure may be slice specific while for some other network slices, only RBs and logical channels are slices specific.”).

Regarding claim 8, the terminal device according to claim 1, wherein the control unit reports capability information indicating whether it is possible to report the information used to determine resource allocation to the network slice used by the terminal device ([0004] “the UE may provide feedback to assist the network in resource grants allocation.”, and [0159] “The assistance information may include information on UE's usage setting, Preferred Network behavior, UE capability including Network Capability, (pre)-configured QoS rules, and other configured/installed application information”).

Claim(s) 3 rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2020/0267753, “Adjakple”) in view of Chen et al. (US 2020/0367109, “Chen”) and further in view of Sun et al. (US 2011/0235600, “Sun”).
Examiner’s note: in what follows, references are drawn to Adjakple unless otherwise mentioned.
Regarding claim 3, it is noted that while disclosing resource grants and network slices associated with the resource grants, Adjakple does not specifically teach about information sent including start time. It, however, had been known before the effective filing date of the instant application as shown by Sun as follows;
the terminal device according to claim 2, wherein the first information includes at least one of a time at which communication using the network slice is started, duration ([Sun, claim 12] “the information comprising a resource allocation start time and one of a resource allocation end time and a resource allocation duration.”), a ratio of an RRC state, and requirement for the network slice (These alternatives are not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Adjakple by using the features of Sun in order to achieve effective resource allocations in coexisting wireless networks such that “a coexistence scheduler includes a first scheduler and a second scheduler. The first scheduler is configured to determine whether a resource allocated to a first scheduled communication via a first of two coexisting wireless networks” [Sun, 0006].

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2020/0267753, “Adjakple”) in view of Chen et al. (US 2020/0367109, “Chen”) and further in view of Jeon et al. (US 2011/0069684, “Jeon”).
Examiner’s note: in what follows, references are drawn to Adjakple unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing resource grants and network slices associated with the resource grants, Adjakple does not specifically teach about measuring performance for QoS. It, however, had been known before the effective filing date of the instant application as shown by Jeon as follows;
the terminal device according to claim 5, wherein the control unit measures performance for each QoS ([Jeon, 0042] “Channel assessment can be performed by measuring energy level, noise level, or interference level on the channel for the time interval… Parameters which can assess the channel status are not limited to energy, noise, and interference level on the channel. For example, a bit error rate (BER) or a frame error rate (FER) measured by the devices of the wireless network during data reception may be used as a parameter that can assess the channel status.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Adjakple by using the features of Sun in order to continuously access and search a state of a channel for desirable communication such that “a method of channel assessment and channel searching in a wireless network, in which a procedure for channel change in the wireless network” [Jeon, 0008].

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2020/0267753, “Adjakple”) in view of Chen et al. (US 2020/0367109, “Chen”) and further in view of Ke et al. (US 10,805,847, “Ke”).
Examiner’s note: in what follows, references are drawn to Adjakple unless otherwise mentioned.
Regarding claim 7, it is noted that while disclosing resource grants and network slices associated with the resource grants, Adjakple does not specifically teach about a request sent by the communication control device. It, however, had been known before the effective filing date of the instant application as shown by Ke as follows;
the terminal device according to claim 1, wherein the control unit reports information that is used to determine resource allocation to the network slice used by the terminal device, in response to a request from the communication control device ([Ke, claim 1] “status information for the WT is transmitted from the WT to the base station as a response to a measurement request”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Adjakple by using the features of Ke in order to adaptively support various data rate wireless communications by knowing channel status information such that “a method for controlling a WLAN bearer is provided.” [Ke, Col. 2, lines 4-5].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411